DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The after-final amendment, filed 02/15/22, has been entered.  Claims 86, 92-96, and 99-103 are pending and under examination.  Claims 1-85, 87-91, and 97-98 are cancelled.  Claims 86, 95, and 103 are amended.

Withdrawal of Objections/Rejections
3.  The following are withdrawn from the Office Action, filed 12/16/2021:
The rejection of claims 86, 92-96, and 99-103 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement, found on page 3 at paragraph 6, is withdrawn in light of Applicant’s submission of proper paperwork regarding a biological deposit.
The rejection of claim 95 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, found on page 6 at paragraph 9, is withdrawn in light of Applicant’s amendments thereto.

Allowable Subject Matter
4.  Claims 86, 92-96, and 99-103 are allowed.

5.  Any inquiry concerning this communication or earlier communications from the 

6.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                      

February 24, 2022